Citation Nr: 0206836	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  98-19 129	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from November 1972 to July 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO), located in Lincoln, Nebraska.


FINDINGS OF FACT

1.  The RO denied reopening a claim of entitlement to service 
connection for psychiatric disability in an unappealed rating 
decision dated in March 1995.

2.  The evidence received subsequent to the March 1995 rating 
decision is cumulative or redundant of the evidence 
previously of record or is not, by itself or in connection 
with evidence previously assembled, so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has not been presented to reopen a 
claim of entitlement to service connection for psychiatric 
disability.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served as a medical corpsman during service.  
Service medical records show that in December 1972, the 
veteran presented with complaints of abdominal pain and 
underwent appendectomy with routine post-operative care.  On 
the report of medical history completed in June 1973, the 
veteran indicated she was in good health.  She indicated she 
had had or then had frequent trouble sleeping, depression 
and/or excessive worry.  She reported an onset of headaches, 
sleeping problems and depression two months earlier.  The 
report of service medical examination dated in June 1973 
notes her psychiatric status as normal.  An accompanying 
report of mental status evaluation shows the veteran's 
behavior was normal.  She was fully alert and fully oriented.  
She presented with a level mood, a clear thought process and 
normal thought content.  Her memory was good and she was 
mentally responsible.  

A consultation report from the Human Resources Center is 
contained in the service medical records.  Administrative 
separation was recommended based on an underlying character 
disorder.  That report notes the veteran had been referred to 
a Drug Rehabilitation Program.  The veteran reported having a 
close relationship with her mother, contributing to the 
family's support as she was able.  She expressed anger toward 
her father.  She admitted to drug experimentation but denied 
a continued problem; it was opined her drug usage was 
insignificant at that time.  The impression was that the 
veteran was unable to adjust to her present military 
situation, displaying a marked inability to cope with stress 
and particular difficulty dealing with the military 
structure.  Her behavior was described as impulsive and she 
was also noted to display poor judgment.  The report 
continues to note that since enlistment the veteran had 
magnified her bitterness and anger toward her father and 
appeared preoccupied with her family responsibility.  She was 
discharged under honorable conditions.

In September 1992, the RO received the veteran's initial 
application for VA compensation benefits.  She claimed 
entitlement to benefits based on alcoholism, depression and 
tuberculosis and cited treatment for alcoholism and 
depression in-service and continuing thereafter.

Omaha VA Medical Center records were received in October 
1992.  Such are dated from July 1990 to February 1992 and 
show treatment and evaluation to include for physical 
complaints.  A hospitalization report from July 1991 notes 
the veteran's drug-seeking behavior with diagnoses of alcohol 
dependence and former intravenous drug abuse.  A January 1992 
hospital report shows diagnoses to include polysubstance 
abuse, a somatoform pain disorder and a mixed personality 
disorder.  The veteran's condition was noted to have improved 
during the course of hospitalization.

Records from the Immanuel Hospital were received in October 
1992 and reflect treatment for multiple physical complaints, 
primarily relevant to an ovarian cyst and evaluation of 
abdominal pain from 1989 to 1992.  Records dated in January 
and February 1990 include note of the veteran's drug abuse.  

Bishop Clarkson Memorial Hospital records received in October 
1992 show hospital admission from June to August 1992 with 
discharge diagnoses of abdominal dysmotility disorder with 
secondary abdominal pain and narcotic drug abuse.  At 
admission the veteran denied drug use or recent medical 
treatment; a history of drug abuse and a history of prior 
treatment for abdominal complaints were noted.  A July 1992 
consultation record includes note of a history of substance 
abuse dating back to the 1970s as well as a history of sexual 
abuse by a cousin at 11 years of age.  Assessments were an 
apparent dysmotility disorder and drug seeking behavior.  

In October 1992, the RO received Lutheran Medical Center 
records dated from April to July 1990.  Records dated in 
April 1990 reflect hospital admission after a seizure 
episode.  She complained of lethargy and depression.  Initial 
impressions were a seizure disorder, abdominal pain of 
unknown etiology and depression.  Further evaluation was 
conducted.  One record includes note of a psychiatric 
admission in 1978, at which time the impression was 
depressive reaction.  

Records pertaining to the veteran's hospitalization in April 
and May 1990 at the Lutheran Medical Center note that the 
results of psychological testing should be read with some 
caution.  The veteran first denied but then admitted to a 
past use of drugs and alcohol.  She denied any history of 
sexual abuse.  She reported problems with her spousal 
relationship.  Testing indicated she had difficulty trusting 
men and saw herself as having had a lot of hurt and pain in 
the past.  The diagnostic impressions were to consider major 
depression and a personality disorder with evidence of 
dependent, schizoid and borderline personality features.  The 
discharge summary shows diagnoses of major depression, panic 
disorder, a mixed personality disorder, a questionable 
seizure problem and a recent history of abdominal pain.  It 
was noted that the veteran was admitted with a lot of somatic 
complaints, with little clinical confirmation of physical 
problems.  She was noted to become angry when asked about 
chemical dependency or alcoholism and denied the possibility 
that her symptoms fit withdrawal symptoms.  It was noted that 
her drug screen had been positive for cocaine and metabolites 
but she continued to deny current usage.  

The veteran was readmitted to Lutheran Medical Center later 
in May 1990, on transfer from a different facility after an 
overdose of cocaine and heroin.  She underwent detoxification 
and alcohol treatment.  The final diagnoses were cocaine, 
heroin and benzodiazepine dependency, alcohol and marijuana 
abuse, and borderline personality traits.  During 
hospitalization other impressions included depression.  
Records include note that the veteran obtained a hardship 
discharge from the military, based on her assertion that her 
mother needed her help at home.  The veteran's mother 
indicated this was not true.  Her mother also indicated the 
veteran began to use alcohol and drugs while in the military.  
Records also include note that the veteran's father was an 
alcoholic.  Record review and assessments conducted during 
hospitalization indicate the veteran was "extremely 
manipulative."  The veteran underwent chemical abuse 
assessment in July 1990.  She reported that her mother beat 
her with extension cords in childhood.  She reported an 
incidence of sexual abuse at age 11.  She related a history 
of depression and also indicated she had had upsetting dreams 
since in or around 1972 when she saw a friend get shot.  She 
related a history of violence, in childhood, and as an adult 
when she got into a fight with her roommate.

In November 1992, the veteran underwent VA examination.  The 
veteran reported that her problems began when she was a child 
and did not improve in the military.  She reported having had 
behavioral problems after having been raped at age 12.  She 
indicated she had been an outpatient and had next had 
psychiatric care while in the military.  Also noted were her 
many drug problems.  She reported that her father had a 
drinking problem and that her brother had alcohol and drug 
problems.  She had conflicts and behavioral problems while in 
school.  The examiner noted the veteran had conned her way 
out of the military, indicating her mother needed her 
assistance at home.  The examiner noted that that was not 
true.  The VA examiner continued to note the veteran's post-
service history, to include marital problems, and problems 
with the law.  Also noted was that the veteran worked as a 
nurse's aide.  The examiner questioned whether the veteran 
was substance free.  The diagnoses were cocaine, heroin and 
benzodiazepine dependency, alcohol and marijuana abuse and a 
clear-cut borderline personality disorder.  The examiner 
opined that the veteran's problems were not service-
connected, stating that, if anything, they existed before she 
went into service and that service did not cause such things.

In November 1992 the RO received records from VA dated in 
1992 showing treatment and evaluation of physical complaints 
to include lower quadrant pain, tuberculous infection, and an 
upper respiratory infection.  

In an unappealed rating decision of December 1992, the RO 
denied service connection for alcohol and drug abuse because 
they were due to the veteran's own willful misconduct and 
denied service connection for depression because it was not 
incurred in service.  

Air Force records show the veteran presented with complaints 
of abdominal pain and reflect that she underwent surgery to 
correct intestinal adhesions in June 1993.  Air Force records 
dated from May to June 1993 reflect the veteran presented 
with complaints of depression.  The narrative report includes 
the veteran's account of a mother who was a drug abuser and a 
father who left the home when she was 9, leaving her to raise 
her siblings.  She reported a cousin had sexually abused her 
at age 14 and that her mother beat her for disclosing the 
incident.  The veteran also reported that her uncle sexually 
abused her and that her sister had been raped.  She indicated 
her father was an alcoholic.  The diagnoses were an 
adjustment disorder with mixed emotional features, and a 
probable borderline personality disorder.

A May 1990 University of Nebraska Medical Center discharge 
summary includes note of cocaine abuse, ethanol abuse and 
heroin abuse.  Records show the veteran presented with 
complaints of pelvic pain and was treated for bowel adhesions 
in July 1991 and early 1992.  

February 1992 records from Lincoln General Hospital relevant 
to physical problems include note of a history of substance 
abuse.

In January 1995 the RO received records from Immanuel Medical 
Center, to include duplicates of previously received records.  
Records show treatment for and complaints relevant to 
abdominal pain and voiding difficulties.

In an unappealed rating decision dated in March 1995, the RO 
denied reopening of the veteran's claim on the basis that new 
and material evidence to reopen the claim had not been 
received.  

In August 1999, the veteran testified at a personal hearing 
before a hearing officer at the RO.  She reported that while 
in the hospital during service, three men in X-ray required 
her to remove from her neck a gold cross she had received 
from her grandmother.  She indicated she never got the cross 
back.  She also indicated that the three men touched her, 
fondled her and kissed her during the X-ray.  She reported 
having received treatment for depression, via a therapy 
session held at Fort Knox.  She then indicated she sought 
post-service treatment having "picked up a problem with 
alcohol and drugs" and also related a friend  had been 
killed.  She reported continued depression since service.  

In October 1999, the RO received a statement from D.N., who 
reported she had been sponsoring the veteran in Cocaine 
Anonymous for years and that the veteran shared her in-
service experience.  D.N. stated that the veteran reported 
having been taken advantage of in an X-ray room by some male 
corpsman.

In August 2000, the RO received evidence from Mercy Hospital, 
dated from October 1990.  The veteran presented to the 
emergency room claiming she was depressed and feeling 
suicidal.  She gave a history of drug abuse and also 
recounted that she was separated from her spouse.  During the 
course of the admission the physician noted the veteran had 
presented with some "big lies" relevant to the 
circumstances of her admission.  The physician noted the 
veteran was preoccupied with getting some medication and with 
getting her own way.  The impressions were adjustment 
disorder of adult life with mixed emotional factors, versus 
depressive disorder; a history of mixed substance abuse; and 
a borderline personality disorder.  A discharge summary notes 
final diagnoses of mixed substance abuse, dysthymic disorder 
and a mixed personality disorder.

Also in August 2000, the RO received records from Midlands 
Community Hospital, dated in July 1990.  The veteran was 
hospitalized for approximately one week.  The discharge 
diagnoses were as follows:  narcotic dependency; cocaine 
dependency; alcohol dependency; marijuana abuse; severe drug 
withdrawal; organic brain disease secondary to drug use; 
possible bipolar disorder; history of seizures while 
detoxing; and clinical history of depression.  A social 
history was taken during hospitalization.  The interviewer 
noted the veteran's description of her childhood and family 
life, to include a passive father who left home when the 
veteran was approximately age 9, and a domineering mother who 
was physically abusive to her.  She denied that her father 
had been an alcoholic.  The veteran also reported her brother 
had physically abused her and indicated she had been sexually 
abused by her mother's cousin.  The veteran denied any long-
term illnesses but gave a history of prior counseling for 
emotional problems.  She denied any childhood depression, or 
currently suffering a lot of depression.  The report notes 
the veteran's use of alcohol, marijuana, barbiturates, 
cocaine and heroin.  

Records from Orange County Hospital were received in August 
2000 and reflect gastro-intestinal treatment and evaluation 
in July 1993.  

In October 2000, the veteran again testified at a personal 
hearing.  She reported she had been discharged from medical 
service for depression and an inability to adjust and that 
she had no treatment for psychiatric problems before service.  
She again related her account of the in-service assault and 
stated she did not file charges or tell anyone about the 
incident.  

In November 2000, the RO received a record from the Richard 
Young Hospital dated in May 1990, which reflects a health 
psychology initial assessment.  Identified stressors were 
difficulties with her relationship with her mother and 
working through the end of a relationship with a significant 
other.  

Records from Lutheran Medical Center dated from September to 
November 1978 and December 1989 to July 1990 were received in 
November 2000.  Records dated in 1978 reflect admission for 
complaints of chest and abdominal pain, general malaise and 
nervousness.  She demanded pain medication and was denied; it 
was noted she seemed to be addicted to opiates.  She was 
transferred to psychiatry.  The September 1978 report notes 
that the veteran had been nervous all of her adult life.  She 
underwent surgery for painful retained wire sutures from a 
prior surgery and a discovered hernia was repaired.  In 
December 1989 the veteran was seen for migraine headaches.  
Records from April to July 1990 were duplicates of those 
received in October 1992.

In February 2001, the RO received records from Immanuel 
Hospital dated from December 1989 to March 1990.  Such 
records are, in part, duplicative.  Additional December 1989 
and January 1990 records relate to testing and evaluation of 
the veteran's complaint of headaches and abdominal pain.  A 
record dated in February 1990 includes note of the veteran's 
long history of poly-substance abuse.  The assessment was no 
evidence of active mental illness.  It was recommended the 
veteran be transferred for alcohol treatment.  Associated 
records from the Addiction Recovery Center include note of a 
fairly dysfunctional family atmosphere during the veteran's 
childhood, to include sexual abuse.  The diagnostic 
impression was cocaine dependence.  Other diagnoses shown on 
a report of psychological evaluation were polysubstance 
abuser, possible adult anti-social behavior, and rule out 
impulse control disorder with possible intermittent explosive 
disorder.

In March 2002, the RO received records from St. Joseph 
Hospital dated from February 1990 to September 1997.  Records 
dated in February and March 1990 reflect diagnoses of 
generalized tonic clonic seizure, etiology undetermined; drug 
abuse; and acute depression.  A consultation report notes no 
active psychopathology at that time.  A differential 
diagnosis was stated to include, "[r]ule out malingering - 
we cannot identify any secondary gain at this point."  
Records reflect evaluation of multiple physical complaints.  
Records dated in March and April 1990 reflect evaluation for 
a possible seizure disorder.  St. Joseph Hospital records 
dated in July 1990 show diagnoses of drug abuse and 
depression and treatment for a bowel obstruction associated 
with drug use.  Records note that possible withdrawal or 
hysterical seizures had been considered in reference to the 
veteran's reported seizure episodes.  Records from a July and 
August 1990 hospitalization show diagnoses to include 
polysubstance dependence, mixed personality disorders, and 
antisocial borderline narcissistic traits.  It was noted that 
a Board of Mental Health petition was pending, secondary to 
the medical hospitalization for possible bowel obstruction.  
One consultation report includes note that the veteran's 
psychiatric diagnoses were believed to include schizophrenia 
with personality disorder.  The veteran was readmitted to St. 
Joseph Hospital in September 1990 with a complaint of blood 
in her stool.  She underwent exploratory testing.  A July 
1991 record shows a diagnosis of fictitious disorder, 
narcotic seeking, as well as status post attempted 
appendectomy and rule out small bowel obstruction.

Veterans Claims Assistance Act of 2000 

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  In addition regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The liberalizing provisions of the VCAA and the regulations 
implementing the VCAA are applicable to the issue on appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).   

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45, 629. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C.A. § 5103A(g), which, again, provides 
that nothing in § 5103A shall be construed to preclude VA 
from providing such other assistance to a claimant in 
substantiating a claim as VA considers appropriate.  Because 
VA has no authority to make these provisions retroactively 
effective, they are applicable on the date of the rule's 
final publication, August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  They are not applicable to the veteran's claim to 
reopen, which was received long before that date.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claim to 
reopen.  The record reflects that the RO has informed the 
veteran of the reasons for its decision, the type of evidence 
needed to support her claim to reopen and of the laws and 
regulations governing service connection, finality and the 
reopening of claims.  

The RO has requested and/or obtained VA, military and private 
medical records identified as relevant by the veteran and the 
claims file also reflects inclusion of lay statements and 
service records.  All development requested in the Board's 
May 2000 remand has been completed to the extent possible.  
Private treatment records referenced by the veteran have been 
associated with the claims file.  The Air Force and certain 
VA Medical Centers have indicated that no further records 
pertinent to the veteran are available.  The statement of the 
case issued in August 1998 and supplemental statements of the 
case issued in October 1999, December 2000 and November 2001 
reflect consideration of the evidence received since the last 
final denial of the veteran's service connection claim.  In 
July 2001, the RO notified the veteran as to the enactment of 
the VCAA and its potential impact on her claim; she responded 
that she had no additional information to provide in 
connection with her claim.  The veteran's representative has 
also failed to identify any additional evidence or 
information which should be obtained.

The Board is also unaware of any additional evidence or 
information that should be obtained to support the reopening 
of the claim.  Therefore, no further action is required to 
comply with the notice or duty to assist provisions of the 
VCAA and the implementing regulations.

Legal Criteria

Service Connection

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated in the line of duty during active wartime service, 
but no compensation will be paid if the disability is a 
result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. § 1110 (West Supp. 2001); 
38 C.F.R. §§ 3.301, 3.303 (2001).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and psychosis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2001).  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c).


New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

Analysis

The basis for the December 1992 initial denial of service 
connection was that the veteran's abuse of alcohol and drugs 
was due to her own willful misconduct and there was no 
evidence that depression was incurred during active duty.  In 
March 1995, the RO denied reopening the claim of entitlement 
to service connection for psychiatric disability as no new 
and material evidence had been received since the December 
1992 decision.  Although properly notified of the March 1995 
RO denial of her application to reopen a claim of entitlement 
to service connection for psychiatric disability, the veteran 
did not file a timely notice of disagreement and appeal 
within the regulated time period.  See 38 C.F.R. §§ 20.200, 
20.302 (2001).  As such, the decision became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Subsequent to the last final decision in March 1995, the RO 
has received additional statements and hearing testimony from 
the veteran, a lay statement from the veteran's sponsor, and 
both additional and duplicate medical records.  The Board 
first notes that duplicate copies of medical records 
previously received and considered by the RO are not new.  
Nor are the additional statements and hearing testimony 
offered by the veteran new.  Although such are newly created, 
the veteran merely reiterated previously considered 
allegations such as relevant to her claimed in-service 
assault, her history of substance and alcohol usage, and her 
post-service treatment history.  This recounting is not new 
but is instead a retelling of a contention previously 
considered by the RO.  Godwin v. Derwinski, 1 Vet. App. 419, 
424 (1991). ).  If the evidence is found not to be "new," 
the analysis ends there; its materiality is not relevant.  
Smith v. West, 12 Vet. App. 312 (1999).  In any case, 
although the record reflects the veteran worked in service as 
a medical corpsman and has worked as a nurse's aide 
subsequent to service, the record does not reflect that she 
possesses a recognized degree of medical knowledge so as to 
render her competent to establish the nature and etiology of 
any existing psychiatric disorder.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

The Board acknowledges that the additionally received medical 
evidence includes some evidence that is not duplicative.  
Such includes reports and entries not previously considered.  
Despite the fact that such medical evidence reflects 
treatment and evaluation for problems to include psychiatric 
disability, it is merely cumulative and redundant of the 
extensive medical evidence already considered by the RO in 
March 1995 and previously.  In essence, the medical records 
associated with the claims file after March 1995 show the 
veteran's ongoing post-service alcohol and drug problems and 
her report of factors to include a pre-service history of 
familial problems, behavioral problems and abuse, as well as 
post-service treatment for diagnoses to include depression, 
dysthymic disorder, a personality disorder and alcohol and 
substance abuse.  The additional medical evidence confirms 
previously considered diagnoses of alcohol and substance 
abuse and a personality disorder.  To the extent that the 
evidence is cumulative of the evidence previously of record, 
it is not new.  The additional records do not contain any 
findings or conclusions suggesting that the veteran currently 
has an acquired psychiatric disorder that was manifested 
within one year of her discharge from service or is 
etiologically related to service.  As such, they are not so 
significant that they must be considered in order to fairly 
decide the merits of the veteran's claim.

The lay statement submitted by the veteran's sponsor with 
Cocaine Anonymous is also essentially cumulative.  While she 
has reported that the veteran told her of being taken 
advantage of by male corpsman in the X-ray room in service, 
the veteran's own statements to this effect were previously 
of record as was medical evidence of the veteran's abuse of 
alcohol and drugs.  To the extent that the sponsor attempted 
through her statement to link the veteran's alcohol and drug 
abuse to a service stressor, there is no indication that she 
has the expertise required to render such a medical opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, her statement is not new and material.

With regard to the above, the Board notes argument put forth 
by the veteran's representative relevant to 38 C.F.R. 
§ 3.304(f) (2001) and provisions governing the development of 
claims of entitlement to service connection for disabilities 
alleged to have resulted from personal assault.  Such 
provisions were, in fact, recently revised.  See 
67 Fed. Reg. 10330-10332 (March 7, 2002).  The provision in 
question, 38 C.F.R. § 3.304(f)(3), specifically pertains to 
claims of PTSD based on in-service personal assault and 
mandate that evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  However, the veteran has not alleged that 
she has PTSD, and none of the medical evidence of record 
suggests that she has PTSD or any acquired psychiatric 
disorder due to the alleged sexual assault.  

In her statements, the veteran has specifically claimed 
entitlement to service connection for a personality disorder.  
As noted above, personality disorders are not diseases or 
injuries for VA compensation purposes.  38 C.F.R. § 3.303(c).  
She has also specifically claimed that service connection is 
warranted for drug and alcohol abuse.  As set forth above, 
direct service connection may not be granted for disability 
due to drug or alcohol abuse.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.301.


ORDER


The Board having determined that new and material evidence 
has not been presented, reopening of the claim of entitlement 
to service connection for psychiatric disability is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

